Citation Nr: 0928045	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-40 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for typhus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In April 2009, the Veteran submitted additional evidence 
consisting of a statement and excerpts of a diary from T.A.  
No waiver was received in connection with such evidence.  
When the Board receives pertinent evidence that was not 
initially considered by the agency of original jurisdiction 
(AOJ), the evidence must be referred to the AOJ for review 
unless such consideration is waived.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).  However, evidence is not 
pertinent if it has no bearing on the issue on appeal.  38 
C.F.R. § 20.1304(c).  Here, T.A.'s statement is irrelevant as 
it pertains to the Veteran's claimed hospitalization and 
treatment for malaria during service.  Additionally, the 
excerpts from his diary only note that the Veteran was sick, 
a fact that is detailed in the Veteran's service treatment 
records.  Therefore, the Board finds that the additional 
evidence has no bearing on the appellate issue because it is 
either irrelevant to the instant claim or duplicative of the 
evidence already considered by the AOJ.  Therefore, the Board 
may proceed with a decision without prejudice to the Veteran.  
38 C.F.R. § 20.1304(c).  

The Board notes that, in a December 2008 statement, the 
Veteran requested that VA change the diagnosis to malaria.  
While this statement is not clear, it appears that the 
Veteran is requesting that the Board consider his claim for 
service connection for typhus as a claim for service 
connection for malaria.  However, the issue of entitlement to 
service connection for malaria is not properly before the 
Board.  In this regard, the Board observes that a rating 
decision issued in December 2008 declined to reopen the 
Veteran's claim of entitlement to service connection for 
malaria on the basis that new and material evidence had not 
been received.  Therefore, if the Veteran wishes to enter a 
notice of disagreement with the December 2008 rating 
decision, he should contact the RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence that the Veteran was treated for typhus 
during service or has a current diagnosis of typhus or 
residuals thereof. 


CONCLUSION OF LAW

Typhus was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
November 2006 letter, sent prior to the initial unfavorable 
AOJ decision issued in August 2007, advised the Veteran of 
the evidence and information necessary to substantiate his 
claim of entitlement to service connection for typhus, as 
well as his and VA's respective responsibilities in obtaining 
such evidence and information.  The November 2006 letter also 
advised the Veteran of the evidence and information necessary 
to establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records as well as private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  In this regard, the Board 
notes that he reported post-service treatment at private and 
VA facilities; however, in December 2006 and February 2007 
statements, he indicated that such treatment was related to 
other claimed disorders.  Therefore, as the outstanding 
records identified by the Veteran are unrelated to his claim 
of entitlement to service connection for typhus, the Board 
finds that they are irrelevant to his pending claim and, 
therefore, there is no violation of the duty to assist by VA 
in this regard.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005).  

The Board notes that the Veteran has not been provided with a 
VA examination in order to determine whether his claimed 
typhus is related to his military service.  However, as will 
be discussed below, the Veteran's service treatment records 
are negative for complaints, treatment, or diagnoses of 
typhus and there is no evidence that the Veteran has a 
current diagnosis of such disease or any residuals thereof.  
As such, the Board finds that there is no indication that 
typhus, or persistent or recurrent symptoms of such disease, 
may be associated with the Veteran's military service.  Thus, 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he was treated for typhus during 
his military service and, therefore, service connection for 
such disease and any residuals thereof is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to typhus.  The 
Board notes that such records reflect that the Veteran was 
given the typhus vaccination in August 1953, September 1953, 
and October 1954.  No adverse reactions were noted.  He was 
treated for rashes, bites or scabies, and a sore throat in 
February 1954, June 1954, and October 1954.  The Veteran was 
also hospitalized from July 24, 1954, to July 31, 1954.  Upon 
admission, he complained of vomiting, shaking chills, 
headaches, sweats, and feverishness.  The initial impression 
was acute gastroenteritis.  Subsequently, the Veteran was 
diagnosed with a fever of unknown origin.  Upon discharge, 
the final diagnosis was common cold.  The Veteran's February 
1955 separation examination and his March 1959 release from 
Reserve duty examination revealed no abnormalities upon 
clinical evaluation.

Post-service medical records are also negative for 
complaints, treatment, or a diagnosis of typhus.  In this 
regard, the Board notes that, upon medical questionnaires 
dated in November 1984 and December 1986, the Veteran 
reported a history of typhus.  Additionally, a photocopied 
undated Medical History and Health Questionnaire reveals that 
the Veteran formerly had a tropical disease and polio.  In 
black ink on the photocopied document, the Veteran handwrote 
that he had typhus fever in 1954.  Also, a photocopied August 
1955 medical history reflects that the Veteran's most recent 
illness was in 1954.  Again, in black ink on the photocopied 
document, the Veteran handwrote that he had typhus fever in 
1954 while in Korea.

Insofar as the Veteran reported a history of typhus, there is 
no indication that such disease was contracted on active 
duty.  Moreover, with respect to the Veteran's handwritten 
notations on the documents indicating that he had typhus in 
1954, the Board accords little probative weight to such as 
they postdate the documents and are not contemporaneous 
statements made at the time the Veteran reported his medical 
history.

Therefore, while post-service treatment records reflect the 
Veteran's reported history of treatment for typhus, there is 
no indication that he had typhus in service, or currently has 
typhus or any residuals thereof.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a disability, there can be no entitlement to 
compensation).   In this regard, the Board notes that the 
Veteran has contended that his heart disorder is a result of 
typhus; however, there is no evidence, outside of medical 
treatises indicating the strain typhus can place on a heart, 
that the Veteran's heart disorder is a residual of typhus.  
Generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual Veteran's case does not provide competent evidence 
to establish the nexus element.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  However, even assuming, arguendo, 
that the Veteran's heart disorder is related to typhus, there 
is still no evidence that the Veteran was treated for typhus 
during his military service.

While the Veteran is competent to testify as to events he 
experienced, such as being hospitalized during service, he is 
not competent or qualified, as a layperson, to render a 
diagnosis or an opinion concerning medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, absent competent and probative 
evidence the Veteran was treated for typhus during his 
military service and has a current diagnosis of typhus or 
residuals thereof, service connection for such disease is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for typhus.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for typhus is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


